Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgement is made of receipt and entry of the amendment filed on 09/07/2021.
	Any rejection found in the previous OFFICE ACTION and not repeated herein has been withdrawn based upon Applicant’s amendments to the claims. 
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OFFICE ACTION.
	Claims 12-13, 15, 18-24 and 51-52 have been examined on the merits.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


	Claims 12-13, 15, 18-24 and 51-52 are provisionally rejected under the judicially created doctrine of obviousness-type double patent as being unpatentable over claims 1-2, 4-6 and 9-23 of copending Application No. 13/962,609 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract of a spearmint plant of the Lamiaceae family which can contain rosmarinic acid.  Thus, the current claims are anticipated by the claims reference application despite some differences in scope between the two sets of claims. 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

	Claims 12-13, 15, 18-24 and 51-52 are provisionally rejected under the judicially created doctrine of obviousness-type double patent as being unpatentable over claims 1 and 4-9 of copending Application No. 15/730,446 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method for improving cognitive function, including executive function, by administering an extract of a spearmint plant of the Lamiaceae family which can contain rosmarinic acid.  Thus, the current claims are 
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Response to Arguments
Applicant’s arguments submitted on 09/07/2021 regarding the nonstatutory double patenting rejection have been carefully considered but are not deemed persuasive. 
Applicant argues that claims 12-13, 15, 18-24 and 51-52 were provisional rejected over obviousness-type double patenting as being unpatentable over claims 1-2, 5, 7, 9 and 11-13 of co-pending Applicant No. 14/609, 907.  Applicant hereby submits a terminal disclaimer to address the rejection. The terminal disclaimer has been approved. However, Applicant hereby has not submitted a terminal disclaimer to address the rejection over co-pending Applicant No. 13/962,609 and 15/730,446.  Accordingly, the rejection stands until an appropriate Terminal Disclaimer is filed (and as set forth for the reasons of record stated above). 

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        

/MICHAEL BARKER/Primary Examiner, Art Unit 1655